Title: From George Washington to Lund Washington, 10 May 1776
From: Washington, George
To: Washington, Lund



Dear Lund,
New York May 10th 1776.

As I am not able to form any Idea of the time of my return, and as it is very reasonable and just that Mr Custis should be possessed of his Estate, although it is not in my power (circumstanced as I am at present) to Liquidate the Accounts and make a final settlement with him, I have wrote to the Clerk of the Secretary’s Office for Authentic Copies of the last Accounts which I exhibited against him and the Estate of his deceased Sister. With these (for I have directed them to be sent to you) and the bundle of Bonds which you will find among my Papers, I would have Mr Custis and you repair to Colonel Mason, and get him, as a common friend to us both, as a Gentleman well acquainted with business and very capable of drawing up a proper Memorandum of the transaction, to deliver him his own Bonds, which, if my memory fails me not, and no changes have happened, are in one parcel and indorsed; and at the same time deliver him as many Bonds out of the other parcel, endorsed Miss Custis’s Bonds, as will pay him his Moiety of her Fortune, and the Balance which will appear due to him from me, at my last settlement with General Court. How the acct will then stand between us, I cannot, with precision, say, but believe the Balance will be rather in my favour than his.
In my last settlement of the Estate of Miss Custis (which you will have sent to you, I expect, by Mr Everard) every Bond, Mortgage, &c. were fully accounted for and will be the best Ground to found the dividend (between Mr Custis and myself)

upon, lest any of the Bonds or Mortgages should be misplaced, or in the Office.
Mr Mercer’s Bonds I have promised to take into my part; and as there are Wheat and other Accounts opened between that Estate and me, I should be glad to have them allotted accordingly. In like manner, I promised to take Mr Robert Adams’s debt upon myself and believe the last Mortgage from him was taken in my own name. As to the others, I do not care how they are divided, nor was I anxious about these, further than that it served to comply with their desires, founded (I believe) on an Opinion, that I should not press them for the money.
The Bank stock must, I presume, be equally divided between us. Long before I left Virginia, I directed it to be sold, writing to Messieurs Cary and Co., who had always received the dividends, to negotiate the matter: In consequence they sent me a power of Attorney, and a great deal of formal stuff for Mrs Washington and myself to execute before the Governor. This we did, literally as required, and transmitted; since which the Directors of the Bank have prescribed another Mode, and I have had forwarded to me another set of Papers to be executed also before the Governor, which has never been in my power to do, as they arrived but a little while before I set out for the Congress last Spring. Thus the matter stands, as far as I know, with respect to the money in the Funds.
There is another matter, which I think justice to myself requires a mention of, and that is with respect to the Sterling Balance which it will appear I was owing Mr Custis upon last settlement. It was then, and ever since has been, my intention to assign him, as many Bonds, carrying Interest, as would discharge this Ballance, but my attendance upon Congress in the Fall 1774, and Spring 1775, put it out of my power to attend the General Courts at this Sessions; consequently no Order could be taken, or account rendered, of this matter; and now, by the rise of exchange, if I was to turn Current Money Bonds into Sterling, I should be a considerable sufferer, when I had not, nor could have, any interest in delaying of it; and that it was so delayed, was owing to the Reasons abovementioned, it being a practice to let out his Money upon Interest, as soon as it came to my Hands.

The many matters, which hang heavy upon my hands at present, do not allow me time to add, but oblige me to request, as I have not wrote fully to Colonel Mason on this subject, that you will shew him, and, if necessary, let him have this Letter. I am very sincerely, Your Affectionate, humble servant,

G. Washington

